EXHIBIT 21 LIST OF SUBSIDIARIES The direct and indirect subsidiaries of Aftermarket Technology Corp. are: Name Jurisdiction of Incorporation Name Under Which Business is Conducted Aaron’s Automotive Products, Inc. Delaware Aaron’s Automotive Products ATC Custom Services, Inc. Delaware Not Applicable ATC Drivetrain, Inc. Delaware Not Applicable ATC Logistics & Electronics, Inc. Delaware ATC Logistics Autocraft Electronics Logistics Services Materials Recovery ATC Information Services, Inc. Delaware ATCIS ATC Information Services ATS Remanufacturing Corp. Delaware Not Applicable Autocraft Developments Limited England Not Applicable Autocraft Industries CZ s.r.o. Czech Republic Not Applicable Autocraft Industries, Inc. Delaware Autocraft Industries Autocraft Industries Limited England Not Applicable Autocraft Remanufacturing Corp. Delaware Not Applicable Automotive Developments Limited England Not Applicable Aftermarket Technology (U.K.) Holding Limited England Not Applicable Elbar Industrial Limited England Not Applicable Elbar Industrial (Trading) Limited England Autocraft UK Autocraft Industries South East Lincs Engineering
